In October, 1831, after the commencement of this action Ezekiel Slocomb who was the attesting witness, and also a justice of the peace for the county ow Wayne, certified upon the deed, that "in pursuance of an order of the County Court made at October Term, 1798, authorizing and requiring me to take the private examination of Margaret Barfield a femecovert, wife etc., touching the execution of the within deed, etc.: I, the said E. S. being then and there a justice, etc., did proceed to execute the said commission, when etc. (the date of the deed), the said M. B. being privately examined by me, separate and apart from etc., concerning the execution of (515) the said deed, did acknowledge that she executed the same freely, and voluntarily, and of her own accord, and without the control or compulsion of her said husband."
At the next term of the County Court, this certificate was returned, and an order made reciting the fact that the return of the private examination of the feme was omitted to be recorded, and directing it to be recordednunc pro tunc.
His Honor thinking that the deed did not divest the estate of the wife, a verdict was returned for the plaintiff, and the defendant appealed.
In England, the usual, and almost the only safe method whereby a feme covert can join in the sale, settlement, or incumbrance of her real estate, is by a fine or common recovery. And a married woman will not be allowed to levy a fine, or suffer a recovery unless jointly with her husband, except under very particular circumstances, as it would be voidable by the husband, or even by herself or her heirs. (2 Bla. Com., 355.) In levying a fine, the husband and wife must make an acknowledgment that the lands in question are the right of the complainant or cognizee. This acknowledgment must be made openly in the Court of Common Pleas, where the praecipe is actually sued out and returned, or it must be made before a Judge or commissioners authorized to take the acknowledgment out of Court, by virtue of the Statute 18 Ed. I, which Judge or commissioner is bound to examine the feme covert
privately, whether she does it freely, or by the compulsion of her husband. (2 Bla. Com. 350, 351.) When a fine is levied according to law, it concludes the wife, and bars her of any right she may have in the land, and that because she is privately examined as to her voluntary consent, which removes the general suspicion of compulsion of her husband. (2 Bla. Com. 355.) A judgment in a real action brought against husband and wife, bound the wife when she became discovert and forever, therefore when a feigned action of this (516) description was brought, the judgment in which was to bar the wife forever, the law would not permit that judgment to be rendered, or a record of the fine to be made, before the fact was ascertained by a private examination whether the feme covert freely consented to the conveyance of her land. (3 Thomas' Coke, 610, 716, note.) After the settlement of the colony of North Carolina, the method of conveying lands by fine and recovery was never used here, as appears by a declaration to that effect, in the preamble of ch. 28, Laws 1715.*
(Rev. ch. 3.) The Legislature in establishing a method of conveyance, by which femes covert might pass their lands, kept in view the precaution which was used in England, to prevent the wife from being imposed on, and compelled to part from her lands, by the force, fraud, or contrivance of her husband. The act of 1715, therefore enacts, that sales hereafter made by husband and wife, and acknowledged before the Chief Justice, or theCourt of the precinct, where the land lieth, the wife having been first privately examined before the Chief Justice, or one of the Associate Judges, or by some member appointed *Page 424 
by the Court of the precinct, whether she acknowledgeth the same freely, shall be as good as if done by fine and recovery. This act, not extending to a feme covert who resided out of the State, or who was so aged or infirm that she could not travel to court, or to the Judge, and the precinct courts having been changed to county courts, the Legislature passed another act in** 1751, ch. 3 (Rev. ch. 50), which enacts that all conveyances in writing and sealed by husband and wife for any lands, and by them personally acknowledged before the Chief Justice, or in the Court of the county where the land lieth, the wife being first privately examined before the Chief Justice, or some member of the County Court, appointed by the said Court for that purpose, whether she doth voluntarily assent thereto, and registered, shall be valid, as if done by fine and recovery.
(517)   The third section enacts, that when the husband shall acknowledge the execution of the deed, or it is proved by the oath of one or more witnesses before the Chief Justice, or County Court, where the land lieth, and it must be presented that the wife is a resident of any other county, or so aged or infirm, that she cannot travel to the Chief Justice, or County Court to make such acknowledgments as aforesaid, the Judge or County Court may make an order to direct the clerk of the County Court where such land lieth, to issue a commission to two or more commissioners for receiving the acknowledgment of any deed of such feme covert. After they have examined her privately and apart from her husband, touching her consent, and certified her consent to the County Court to which the commission is returnable, the deed shall by order of the County Court be registered with the commission and return, and shall be as effectual as if personally acknowledged before the Chief Justice, or the County Court. It is apparent by reading these acts, that the Legislature, in analogy to the law relating to femes, meant to restrain the wife from conveying her lands, without the concurrence of her husband, and likewise to restrain the husband from alienating the lands of the wife without her consent freely given. To protect her in her rights the Legislature required that she and her husband should (if within the State, and she could travel), personally acknowledge the execution of the deed before the Judge, or before the County Court, when she was to undergo an examination separate and apart from her husband, touching her full and voluntary consent to such conveyance. This mode of alienation is likewise in analogy to the practice of acknowledging title to the cognizee in afine. There the husband and *Page 425 
wife were compelled to make a personal acknowledgment, either in Court according to the rules of the common law, or before the Judge or commissioner of fines by virtue of the statute. If the acknowledgment made by the wife is in the County Court, the member of the Court appointed for that purpose, takes thefeme covert aside, separate and apart from her husband, and privately examines her as to her free consent in executing the deed. If she acknowledges that she (518) executed it of her free will and consent, the examining member of the Court immediately returns, and reports to the Court verbally her examination, whereupon the Court orders the clerk to enter the report of her private examination on the record, and then further orders, that the acknowledgment, the report of the private examination and the deed itself shall be registered, which order is fully entered of record. Mrs. Barfield did not personally acknowledge in open Court the execution of the deed under which the defendant claims the land, either with or without her husband, neither was she privately examined by any member of the Court, in the verge of the Court, as to her free consent to the execution of the said deed. It cannot be pretended that the certificate of Slocomb is of any avail under the third section of the act of 1751, there is no representation that Mrs. B. was a resident of a foreign country, or that she was so aged or infirm that she could not travel to Court to make her personal acknowledgment, nor is there any commission from the Court signed by the clerk, and if there had been both a representation of age or sickness, and a regular commission, it could not have been executed by one commissioner, for the law protects the rights of the wife, by giving her the assistance of at least two commissioners, in those cases which are embraced in the section 3, ch. 3, Laws 1751. The principles of the case before the Court are within the cases of Burges v. Wilson, 13 N.C. 306, and Whitehurst v. Hunter, 3 N.C. 410. We are of opinion that the judgment of the Superior Court was right, and must be affirmed.
PER CURIAM.                              Judgment affirmed.
* 23 State Records, 35.
** 23 State Records, 358.
(519)